Citation Nr: 0528502	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to an increased evaluation for a lumbar spine 
disability, currently rated as 40 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from June 1944 
to January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board remanded the appeal in September 2004 for 
additional development.  The appeal has been returned to the 
Board for further appellate action. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims have been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.

2.  A right knee disability is first shown more than one year 
after the veteran's separation from service, and is not 
related to events during active service.

3.  The veteran does not suffer from any current residuals of 
a right knee disability related to any service-connected 
disability.

4.  A left knee disability is first shown more than one year 
after the veteran's separation from service, and is not 
related to events during active service.

5.  The veteran does not suffer from any current residuals of 
a left knee disability related to any service-connected 
disability.

6.  Under the rating criteria effective prior to September 
23, 2002, the veteran's service-connected lumbar disability 
was manifested by chronic back pain, degenerative disc 
disease, tenderness, severe limitation of motion, and 
subjective complaints of radiating pain to his lower 
extremities; which did not equate to pronounced 
intervertebral disc syndrome.

7.  Under the rating criteria effective from September 23, 
2002, the veteran's service-connected lumbar disability was 
manifested by chronic back pain, degenerative disc disease, 
tenderness, severe limitation of motion, and subjective 
complaints of radiating pain to his lower extremities; which 
did not equate to intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

8.  Under the rating criteria effective from September 26, 
2003, the veteran's service-connected lumbar disability is 
manifested by forward flexion of the thoracolumbar spine of 
less than 30 degrees; it does not equate to unfavorable 
ankylosis of the entire thoracolumbar spine.

9.  The veteran's sole service-connected disability, 
lumbosacral strain with severe limitation of motion, 
degenerative changes, history of congenital deformity, and 
sacroiliac weakness, is currently rated as 40 percent 
disabling.

10.  The veteran has completed a high school education and 
has referred to himself as retired since 1991.

11.  The veteran's service-connected disability does not 
preclude him from engaging in substantially gainful 
employment that is consistent with his education and 
occupational experience.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability..  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).

2.  A left knee disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005).

3.  The criteria for an increased schedular disability rating 
in excess of 40 percent for the veteran's service-connected 
lumbar disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5293, 5295 
(2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2005); 69 Fed. Reg. 32449 (Jun. 10, 2004) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5243(2005)).  

4.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection - Right and Left Knee 
Disabilities 

This part of the appeal arises from a May 2003 rating 
decision that, in part, denied service connection for 
disabilities of the right and left knees.  The Board notes 
that the veteran's claim for entitlement to service 
connection for a right knee disability was adjudicated by the 
RO as a claim to reopen based on new and material evidence.  
Evidence of record shows a prior January 1967 rating decision 
wherein the RO denied entitlement to service connection for 
postoperative right knee arthrotomy residuals.  This appeal, 
however, arises from the veteran's claim for entitlement to 
service connection for a right knee disability as secondary 
to his service-connected lumbar disability, which he filed in 
May 2002.  In September 2004, the Board reframed the issue as 
one of entitlement to service connection for a right knee 
disability, rather than as one involving an attempt to reopen 
a previously-denied claim.  The veteran's secondary service 
connection claim for a right knee disability is factually 
distinct from the prior claim; for this reason, the claim 
will be considered on the merits.  Further, the Board must 
consider the direct and secondary theories of service 
connection as raising separate and distinct claims for 
jurisdictional purposes.  See Harder v. Brown, 5 Vet. App. 
183 (1993).

The veteran argues that he has right and left knee 
disabilities due to his service-connected lumbar disability.  
After a review of the evidence, the Board finds that his 
claims for entitlement to service connection for right and 
left knee disabilities as secondary to his service-connected 
lumbar disability must fail.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  Arthritis is 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309. 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2005).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).  The veteran is currently rated as 40 
percent for a lumbar disability under Diagnostic Code 5295.  

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In considering the veteran's service connection claims, the 
Board acknowledges his statements that he suffers from right 
and left knee disabilities as secondary to his service-
connected lumbar disability.  His lay statements alone, 
however, cannot meet the burden imposed by 38 C.F.R. §§ 3.303 
and 3.310 with respect to the relationship between his 
service-connected lumbar disability and claimed knee 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

In evaluating the veteran's claimed knee disabilities, the 
Board has reviewed and considered all of the evidence in the 
veteran's claims folder.  Service medical records are void of 
any complaint, treatment, or diagnosis of a right or left 
knee disability.  VA and private treatment records show that 
the veteran underwent a right knee arthrotomy procedure in 
1957 as well as a right knee arthroscopic procedure in 
February 2001.  Statements and treatment records from 
multiple private treatment providers dated in 2001 and 2002 
show that the veteran was treated for bilateral knee 
degenerative joint disease as well as knee pain and 
instability.  In a May 2005 addendum statement, a private 
physician specifically noted that the veteran related no 
significant injury that caused his knee pain.  The physician 
opined that the veteran's knee problems were "related to 
degenerative changes over time which can be contributed to 
his activity while in the service".  In a January 2005 VA 
examination report, the examiner listed diagnoses of severe 
right knee osteoarthritis and mild left knee osteoarthritis.  
After reviewing the veteran's claims file, the examiner 
opined that he did not find that the osteoarthritis in either 
knee was caused by or aggravated by the veteran's lumbar 
spine disability.  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
current claimed knee disabilities, events incurred during 
active service, and his service-connected lumbar disability, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for a right knee and left knee disability.  
Service records do not show that the veteran suffered from a 
chronic right knee or left knee disability during active 
service.  Evidence of record does not show that a right knee 
or left knee disability manifested to a compensable degree 
within one year following the veteran's separation from 
service in 1945.  Further, the Board finds the January 2005 
VA examiner's opinion is entitled to great probative value 
and constitutes probative medical evidence to show that the 
veteran's current diagnosed knee disabilities were not caused 
by nor aggravated by the veteran's service-connected lumbar 
disability.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claims of entitlement to 
service connection for a right knee and left knee 
disabilities, as secondary to his service-connected lumbar 
disability or as due to events incurred in service, cannot be 
granted.



II.  Entitlement to Increased Evaluation - Lumbar Spine 
Disability

Service connection was granted for disability superimposed on 
congenital deformity of the sacral spine, rated by analogy to 
sacroiliac weakness, in 1945.  A 10 percent rating was 
assigned and, since 1949, the disability has been evaluated 
using Diagnostic Code 5295, lumbosacral strain.  In September 
2004, the Board stated that this appeal arose from a January 
1992 rating decision that continued the 10 percent rating, 
citing AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
During the appeal, the Board had remanded that matter twice, 
in March 1993 and March 1995, and in May 1995, the RO 
assigned a 40 percent rating for the service-connected back 
disability - the maximum rating under Diagnostic Code 5295 - 
from 1991 and informed the veteran that this was a complete 
grant of the benefits sought.  No further action was taken by 
the veteran or the RO concerning the evaluation of the 
service-connected back disability until the veteran filed a 
claim for increase in 2001.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The veteran contends that his service-connected lumbar spine 
disability is more severe than currently evaluated, and that 
an increased evaluation should be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the assignment of an increased rating under any of 
the pertinent rating criteria.

As an initial matter, in considering the veteran's increased 
evaluation claim, the Board acknowledges his complaints in 
multiple personal statements and the February 2003 hearing 
transcripts that he suffers from increased severity of his 
service-connected lumbar disability residuals.  His lay 
statements alone, however, cannot meet the burden imposed by 
38 C.F.R. § 4.71a with respect to the current severity of his 
service-connected lumbar disability.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (a)(2) (2005).  

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 
23, 2002 and on September 26, 2003.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005)).  In addition, a correction to the regulation 
published in 2003 was published in June 2004.  See 69 Fed. 
Reg. 32449 (Jun. 10, 2004).  The current General Rating 
Formula for Diseases and Injuries of the Spine will be 
discussed in detail below.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In evaluating the veteran's service-connected lumbar 
disability, the Board has reviewed and considered all of the 
evidence in the veteran's claims folder.  

Entitlement to an Increased Rating under the Rating Criteria 
in Effect Prior to September 23, 2002

Effective November 1991, the veteran's service-connected 
lumbar disability was rated as 40 percent under Diagnostic 
Code 5295, which is the maximum rating provided by this 
diagnostic code and which is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board will consider whether a higher evaluation may be 
assigned for the veteran's lumbar disability under Diagnostic 
Code 5293 for intervertebral disc disease.  Under the version 
of Diagnostic Code 5293 in effect prior to September 23, 
2002, a 40 percent rating is assigned when the intervertebral 
disc syndrome is severe with recurring attacks and only 
intermittent relief.  To receive a 60 percent rating under 
Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc, as well as little intermittent relief.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating higher than 40 percent 
under Diagnostic Codes 5293 and 5295.  The Board recognizes 
the veteran's repeated subjective complaints of chronic low 
back pain and radiating pain as well as numbness in his lower 
extremities.  However, competent medical evidence in the VA 
and private treatment records as well as multiple VA 
examination reports does not show pronounced intervertebral 
disc syndrome with little intermittent relief.  Evidence of 
record from 1991 to 2004 shows diagnoses including lumbar 
spondylosis, chronic back pain, degenerative intervertebral 
disc disease, and lumbar stenosis.  While there are a few 
notations in the April 1993 and April 1995 VA examination 
reports of absent left ankle jerk, complete VA neurological 
examination reports dated in April 1993 and March 2003 show 
no radiculopathy and no neurologic findings related to 
sensory or motor loss.  Further, while there are some 
findings of mild muscle spasm, evidence of record does not 
show decreased lower extremity muscle strength, muscle 
atrophy, or neurological findings appropriate to the site of 
the diseased disc have been demonstrated.  A February 2002 
private MRI study showed multi-level degenerative changes in 
the veteran's lumbar spine with some compromise of the neural 
foramen bilaterally. 

Based upon the evidence of record, the Board finds that the 
veteran's lumbar disability residuals do not meet or more 
nearly approximate the criteria for a 60 percent rating under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.7 (2005).

The Board acknowledges that it is not free to ignore the 
effects of pain.  An evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran is competent to report pain.  The 
record, however, does not demonstrate objective, satisfactory 
evidence of limitation of function due to pain attributable 
to the lumbar spine disability to the extent that would 
support the assignment of a rating higher than 40 percent.  A 
rating higher than 40 percent would require disability due to 
pain that would be equivalent to pronounced intervertebral 
disc syndrome with little intermittent relief, vertebral 
fracture, or ankylosis of the spine.  After considering the 
effects of the pain, weakness, limitation of function, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for an rating higher than 40 percent under 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 


The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no a basis upon 
which to award the veteran a rating in excess of 40 percent 
under Diagnostic Codes 5293 and 5295.  Other Diagnostic Codes 
for the lumbar spine, which might provide for a higher 
disability rating, are not applicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 through 5295 (2002).  It is 
not contended nor shown that the veteran's service-connected 
lumbar spine disability includes symptoms of ankylosis or 
fracture of the spinal vertebra.  

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 23, 2002

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 40 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  To receive a 60 percent 
rating under Diagnostic Code 5293, the veteran's must suffer 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.    

Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 
Under the revised rating criteria effective September 23, 
2002, intervertebral disc disease can be evaluated based 
either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  

Evidence of record does not indicate that the veteran suffers 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  In fact, none of the evidence of record 
shows that the veteran has had an incapacitating episode due 
to his lumbar disability that required bed rest prescribed by 
a physician and treatment by a physician.  In an October 2002 
VA examination report, the examiner specifically noted that 
the veteran had not been placed on bed rest due to his lumbar 
disability.  

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  The veteran's lumbar range of the motion test 
results were listed as forward flexion - 40 degrees, 
extension - 15 degrees, and lateral bending (right and left) 
- 20 degrees in the October 2002 VA examination report.  The 
veteran's lumbar range of the motion test results were listed 
as forward flexion - 10 degrees, extension - 8 degrees, right 
rotation  - 24 degrees, left rotation  - 16 degrees, right 
lateral bending - 16 degrees, and left lateral bending - 10 
degrees in a February 2002 private treatment record.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran could be said to suffer from severe 
limitation of motion of the lumbar spine.  Under Diagnostic 
Code 5292, this would warrant a 40 percent disability 
evaluation.  An evaluation of a musculoskeletal disability 
must also include consideration of the veteran's ability to 
engage in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
above, a higher rating based on pain, limitation of motion, 
weakness or limitation of function due to pain is not 
supported by the record.


Based on the medical evidence of record, the Board also finds 
that there are no objective compensable neurologic 
manifestations associated with the veteran's lumbar 
disability.  The Board recognizes the veteran's repeated 
subjective complaints of radiating pain and numbness in his 
lower extremities.  As discussed in detail above, VA 
neurological examination reports dated in April 1993 and 
March 2003 show no radiculopathy and no neurologic findings 
related to sensory or motor loss.  

The Board has reviewed the rating criteria effective 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a rating in excess of 40 percent 
for his service-connected lumbar disability.

Entitlement to an Increased Rating under the Rating Criteria 
in Effect from September 26, 2003

The schedule for rating disabilities of the spine, including 
lumbosacral strain, was revised effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243(2005)). 

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 provides that associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Id.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months........................................................................60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months............................................40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months............................................ 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months...................................................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome effective from September 26, 
2003, was issued on June 10, 2004 to correct the omission of 
Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  These corrections are also 
effective from September 26, 2003.   See 69 Fed. Reg. 32449 
(Jun. 10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243).  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

As noted above, evidence of record does not indicate that the 
veteran suffers from intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  In fact, none of the 
evidence of record shows that the veteran has had an 
incapacitating episode due to his lumbar disability that 
required bed rest prescribed by a physician and treatment by 
a physician.

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board finds, based on the evidence of record, 
that there are no objective compensable neurologic 
manifestations associated with the veteran's service-
connected lumbar disability.

As for the orthopedic manifestations, rated according to the 
current criteria, the Board notes that, in the July 2001 and 
October 2002 VA examination reports as well as in a February 
2002 private treatment record, the veteran's forward flexion 
was recorded as 40 degrees, 30 degrees, and 10 degrees, 
respectively.  Further, his combined range of motion of the 
thoracolumbar spine was calculated by the Board as 100 
degrees in July 2001 and as 84 degrees in February 2002.  The 
General Rating Formula essentially removes the subjectivity 
in determining the severity of any loss of motion, and under 
the new criteria, these findings continue to support a 40 
percent evaluation for orthopedic symptoms.  Therefore, an 
evaluation in excess of 40 percent is not warranted under the 
rating criteria currently in effect, as there is no evidence 
that the veteran suffers from unfavorable ankylosis of the 
entire spine. 

The criteria for a rating in excess of 40 percent under the 
final revised criteria in Diagnostic Codes 5237 and 5243 have 
not been met.  The Board finds that the evidence shows that 
the 40 percent rating granted effective from November 1991, 
under the revised rating criteria for the service-connected 
residuals of lumbosacral strain, is in accordance with the 
Schedule.  The veteran's residuals of a lumbar disability do 
not meet or more nearly approximate the criteria for a rating 
in excess of 40 percent rating under Diagnostic Codes 5237 
and 5243.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5237, 5243 (2005).



Extraschedular Rating

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  

In this case, the Schedule is not inadequate.  Higher ratings 
are available under the Schedule for the veteran's service-
connected lumbar disability.  But, as discussed above, the 
presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the service-connected lumbar disability alone 
has required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  In this 
case, evidence of record does not show that the veteran's 
service-connected lumbar disability alone produced marked 
interference with the veteran's employment.  Evidence of 
record shows that the veteran is not currently employed as 
well as referred to himself as retired in 1991.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's lumbar disability is not warranted.

III.  Entitlement to a TDIU Rating 

In September 2002, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  He reported that his 
service-connected disability precludes him from working and 
noted that he became too disabled to work since January 2000.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2005).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2005).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2005).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran has one service-connected disability, discussed 
above, that is  currently rated as 40 percent disabling.  At 
40 percent, the veteran's combined disability rating does not 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2005).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2005).

Upon review of the history of the veteran's service-connected 
disability, the Board is persuaded that the current evidence 
does not warrant the conclusion that the veteran's service 
connected lumbar disability alone precludes him from engaging 
in substantially gainful employment, and that he is totally 
disabled due to service-connected disability of lumbosacral 
strain with severe limitation of motion, degenerative 
changes, history of congenital deformity, and sacroiliac 
weakness.  

It is notable that, in an April 1993 VA examination report, 
the veteran indicated he had worked at Camp Shelby until its 
closure in 1946, then at a grocery store for 5 years, and 
later at a private company as a laborer.  In a September 2002 
VA Form 21-8940, the veteran indicated that he had completed 
high school and had last worked as a pastor once a week from 
January 1995 to January 2000.  In addition, on a September 
2002 VA Form 21-4192, the veteran did not provide name or 
address of his last employer but indicated that he had been 
in the ministry for 45 years and did not receive a salary.  
It was noted that the reason for his termination of 
employment as a pastor was "could not read or drive" as 
well as due to "knee surgery" in February 2001.  Finally, 
in December 1991 and October 2002 VA examination reports, the 
veteran referred to himself was retired.  

In determining whether the veteran is precluded for engaging 
in substantially gainful employment due to his service-
connected lumbar disability, the Board may not consider his 
age or the effect of his non-service-connected disabilities.  
In an October 2001 statement, a private physician opined that 
the veteran was "100% disabled due to back and knee 
problems".  In a May 2002 private physician statement it was 
noted that the veteran was "unable to hold any gainful 
employment" at that time.  While the veteran has complained 
in multiple statements that he is unable to do physical labor 
and is unable to work due to his back condition, there are no 
medical opinions of record that determine the veteran is 
unemployable due to his lumbar disability alone and the 
evidence does not otherwise support a conclusion that he is 
unemployable due to this disability alone.  The veteran also 
suffers from multiple nonservice connected disabilities 
including bilateral knee osteoarthritis, GERD, bilateral 
cataracts, post-operative prostate cancer residuals, and 
hypertension, which cannot be considered in assigning a TDIU 
rating.  Further, the veteran has referred to himself as 
retired on multiple occasions.    

Based on the evidence of record, there is no reason for the 
Board to conclude that the veteran's service-connected 
disability of lumbosacral strain with severe limitation of 
motion, degenerative changes, history of congenital 
deformity, and sacroiliac weakness alone produces 
unemployability or is so unusual or exceptional as to warrant 
referral of the case for extra-schedular consideration.  See 
38 C.F.R. §§ 3.321, 4.16(b) (2005).



IV.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In this case, a substantially complete application for the 
veteran's increased rating claim was received in November 
1991, and the veteran's claim was denied in a January 1992 
rating decision.  A substantially complete application for 
the veteran's service connection and TDIU claims was received 
in May 2002 and September 2002, respectively, and the claims 
were denied in a May 2003 rating decision.  Both before and 
after that rating action was promulgated, VA provided notice 
to the veteran.  In July 2001 and September 2002 letters and 
August 2002 and July 2003 SSOCs, the veteran was notified 
regarding what information and evidence is needed to 
substantiate his claims, what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claims.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the increased rating claim, the 
notice was provided by VA, and the content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, the VCAA was enacted in November 2000 after the 
original AOJ adjudication of the claim in 1992.  The Court 
specifically stated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) that an appellant has the right to remand where 
VCAA content-complying notice had not been provided.  
However, the Court recognized that the RO did not err by not 
providing notice of VCAA prior to the RO's decision when, as 
here, the initial AOJ adjudication occurred before the 
enactment of the VCAA.  In a February 2003 statement, the 
veteran indicated that all the evidence necessary to the case 
was in the file and that he had no further evidence to 
submit.  Further, after the notice was provided, the all 
issues in the case were readjudicated in a March 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been given every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters dated in July 2001 and September  
2002 letters and August 2002 and July 2003 SSOCs complied 
with these requirements.    

Additionally, the Board notes that the September 2002 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the September 2002 letter encouraged a 
response within 30 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and multiple VA 
examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  In this case, the veteran was provided with 
multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in September 2004.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to an increased evaluation for a lumbar spine 
disability is denied.

Entitlement to a TDIU rating is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


